237 F.2d 592
99 U.S.App.D.C. 111
SAFEWAY STORES, Incorporated, Appellant,v.Joseph M. GIBSON, III, by His Mother and Next Friend, ElsieM. Gibson, Appellee.
No. 13016.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 21, 1956.Decided Oct. 11, 1956.

[99 U.S.App.D.C. 112] Mr. Arthur B. Hanson, Washington, D.C., with whom Messrs. Emmett E. Tucker, Jr., and Samuel J. L'Hommedieu, Jr., Washington, D.C., were on the brief, for appellant.
Mr. Douglas A. Clark, Washington, D.C., with whom Mr. George H. Eggers, Chicago, Ill., was on the brief, for appellee.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The Municipal Court of Appeals affirmed a judgment for compensatory and punitive damages against the defendant-appellant, in a suit for false imprisonment, assault and battery.  D.C.Mun.App.1955, 118 A.2d 386.  We allowed an appeal, and have reviewed the contentions of the parties.  While we do not mean to be understood as necessarily approving every aspect of the opinion rendered by the Municipal Court of Appeals, we find no error, properly preserved by appellant, which affects the latter's substantial rights.


2
Affirmed.